DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                  
 Status of Claims 
Claims 1-20 are pending in this instant application per claim amendments and remarks filed on 06/21/2021 by Applicant, wherein Claims 1 and 7 are two independent claims reciting apparatus and apparatus claims, with only Claims 2-6 dependent on independent Claim 1 directly and/or indirectly.  Said claim amendments have amended all Claims 1-7 therein.       
This Office Action is a final rejection based on the claim amendments and the remarks filed by the Applicant on 21 JUNE 2021 for its original application of 03 JULY 2019 that is titled:           “Automatic Drive Assist Apparatus”.             
Accordingly, amended Claims 1-7 are now being rejected herein.         
 Claim Objections 
Amended Claims 4/5/6 are objected to because of the following informalities:  
Dependent Claims 4/5/6 are objected to because they all have a spelling error in the last line of each claim that recites “upcoming folk”, which should be correctly recited as “upcoming fork”, and that is how the Examiner has interpreted it to be in all three claims in this Office Action.           
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:        
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-7 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               
(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 06/21/2021 are shown as underlined additions, and all deletions may not be shown.)      


Exemplary Analysis for Rejection of Claims 1-6 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0345968 filed by Yasui et al. (hereinafter “Yasui”) in view of Pub. No. US 2020/ 0173793 filed by Koshiba et al. (hereinafter “Koshiba”), and further in view of Pub. No. US 2001/ 0037173 filed by Sekine, Hiroshi (hereinafter “Sekine”), and as described below for each claim/ limitation.                

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.          

With respect to Claim 1, Yasui teaches ---         
1.      An automatic drive assist apparatus comprising:        
a storage configured to hold information on a road map;       
(see at least:   Yasui Abstract and Summary of the Invention in paras [0004]-[0012]; & automated driving control unit 100; & para [0040] about {“The navigation device 50 includes, for example, a global navigation satellite system (GNSS) receiver 51, a navigation HMI 52, and a route determiner 53, and stores first map information 54 in a storage device such as a hard disk drive (HDD) or a flash memory. ...... The first map information 54 is, for example, information in which road shapes are expressed by links indicating roads and nodes connected by the 


Yasui teaches ---         
an own-vehicle position estimator configured to estimate a current position of 5an own 
vehicle;          
(see at least:  Yasui ibidem and citations listed above; & host vehicle position recognizer 122; & para [0088] about {“The estimated braking distance initial value calculator 123Ba calculates an estimated braking distance initial value Dis_brk_det_ini(k) on the basis of the detected braking distance Dis_brk_det and the automated brake flag F_ABK.  When a stop position is detected by the external recognizer 121 or the host vehicle position recognizer 122 and a distance to the stop position (for example, a value of 40 [m]) is detected, the estimated braking distance initial value Dis_brk_det_ini(k) is set to the same value until automated braking control ends.  A value acquired through any statistical processing on the basis of a certain detected value may be used as the estimated braking distance initial value Dis_brk_det_ini(k). A time point at which the stop position is detected at the first time is an example of a predetermined time point.  Automated braking control ends when the host vehicle M stops at the stop position as a target or other interruption conditions are satisfied.  The estimated braking distance initial value calculator 123Ba calculates the estimated braking distance initial value Dis_brk_det_ini(k), for example, on the basis of Equation (17).”};  which together are the same as claimed limitations above)     



a route-information input device configured to receive an input of information on a destination;         
(see at least:  Yasui ibidem and citations listed above; & para [0040] about {“The route determiner 53 determines, for example, a route (hereinafter referred to as a route on a map) from the position of the host vehicle M identified by the GNSS receiver 51 (or an input arbitrary position) to a destination input by an occupant using the navigation HMI 52 with reference to the first map information 54.  The first map information 54 is, for example, information in which road shapes are expressed by links indicating roads and nodes connected by the links. ...... The navigation device 50 may transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route on a map returned from the navigation server.”}; & para [0041] about {“The MPU 60 serves as, for example, a recommended lane determiner 61 and stores second map information 62 in a storage device such as an HDD or a flash memory.  The recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle traveling direction) and determines a recommended lane for each block with reference to the second map information 62.  The recommended lane determiner 61 determines in what lane from the leftmost the vehicle will travel.  When a branching point, a merging point, or the like is present in the route, the recommended lane determiner 61 determines a recommended lane such that the host vehicle M travels on a reasonable traveling route for going to divergent destinations.”};  which together are the same as claimed limitations above)      


Yasui teaches ---        
a traveling route setter configured to construct a first traveling route on a basis of the information on the road map held in the storage, the first traveling route connecting the 10current position of the own vehicle estimated by the own-vehicle position estimator and 

(see at least:  Yasui ibidem and citations listed above; & route determiner 53, first map information 54, second map information 62 & host vehicle position recognizer 122;  & para [0054] about {“FIG. 3 is a diagram illustrating a state in which a target path is generated on the basis of a recommended lane.  As illustrated in the drawing, a recommended lane is set such that it is convenient for traveling along a route to a destination.  The behavior plan generator 123 starts a lane change event, a branching event, a merging event, or the like when the host vehicle M reaches a predetermined distance (which may be determined depending on a type of an event) before a changeable point of a recommended lane.  When it is necessary to avoid an obstacle during execution of each event, an avoidance path is generated as illustrated in the drawing.”};  AND para [0040] already cited above to include {“The first map information 54 is, for example, information in which road shapes are expressed by links indicating roads and nodes connected by the links.  The first map information 54 may include curvatures of roads or point of interest (POI) information.  The route on a map determined by the route determiner 53 is output to the MPU 60.”}; & para [0042] about {“The second map information 62 is map information with higher precision than the first map information 54.”}; & para [0053] about {“The behavior plan generator 123 creates a target path in which the host vehicle M will travel in the future.  Details of the functional units will be described later.  A target path includes, for example, a speed element which is determined by the speed determiner 123A (which will be described later).  For example, a target path is expressed as a sequence of points (path points) at which the host vehicle M will arrive.  A path point is a point at which the host vehicle M will arrive every predetermined traveling distance (for example, about every several meters) as a road-tracking distance, and a target speed and a target acceleration for each predetermined sampling time (for example, a value about every one tenth of a second [sec]) are generated as a part of a first traveling route’)      


Yasui teaches ---           
an automatic drive controller configured to execute automatic driving of the own vehicle 
along the first traveling route 
wherein the automatic drive controller includes:             
(see at least:   Yasui ibidem and citations listed above to include for ‘a/the first traveling route’; & automated driving control unit 100 & route determiner 53;  & para [0045] about {“The automated driving control unit 100 includes, for example, a first control unit 120 and a second control unit 140.  The first control unit 120 and the second control unit 140 are an example of a "vehicle controller." The first control unit 120 and the second control unit 140 are embodied by causing a processor such as a central processor (CPU) to execute a program (software).”};  which together are the same as claimed limitations above)     


Yasui teaches ---         
(15a rerouting request determiner) configured to determine whether (a second traveling route) is constructed first traveling route 
(see at least:   Yasui ibidem and citations listed above to include for ‘a/the first traveling route’)        

Yasui teaches as disclosed above, but it may not explicitly disclose about ‘a rerouting request determiner’ and ‘a second traveling route’ and ‘a rerouting request’.  However, Koshiba teaches them explicitly.            
second traveling route’ and ‘a rerouting request’)          
Examiner notes that Koshiba’s teachings of rerouting request cited above & para [0072] 
about {“Note that it is desirable that the timing at which the planned travel route re-input part accepts, as input, a planned travel route again from the route guidance system be earlier than passage of a divergence point.”}, which together are the same as claimed limitations about ‘a second traveling route is constructed’, in addition to the teachings of Yasui and Koshiba already cited;  and that ‘new route’ and ‘second route’ are synonyms per broad and reasonable interpretation.           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yasui with teachings of Koshiba.  The motivation to combine these references would be to provide automated driving of allowing a vehicle to travel autonomously without requiring an operation by an occupant has been studied (see para [0003] of Yasui), and to use a map data processing device that uses a map database for route guidance and map display and a high-resolution map database for driving assistance control including self-driving (see para [0002] of Koshiba).           


Yasui and Koshiba teach ---         
(a course comparator) configured to:    in a case where the rerouting request 
second traveling route is constructed  (1) read the second traveling route (2) compare the second traveling route first traveling route,  (3) that a route change is set at an upcoming fork by the second traveling route when the comparison shows that the first traveling route instructs the own vehicle to enter a first road at the upcoming fork whereas the second traveling route instructs the own vehicle to enter a second road, different from the first road, at the upcoming fork
(25a course-change achievability determiner) configured to, in a case where (the course comparator) determines that the route change is set at the upcoming fork the automatic driving is able to control the own vehicle to enter the second road at the upcoming fork based at least on the current position of the own vehicle, and                     
(see at least:  Yasui ibidem and citations listed above to include for ‘a/the first traveling route’; & para [0041] about {“The recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle traveling direction) and determines a recommended lane for each block with reference to the second map information 62.  The recommended lane determiner 61 determines in what lane from the leftmost the vehicle will travel.  When a branching point, a merging point, or the like is present in the route, the recommended lane determiner 61 determines a recommended lane such that the host vehicle M travels on a reasonable traveling route for going to divergent destinations.”};  which together are the same as claimed limitations above to include ‘a/ the diverging course’;  AND para [0041] about {“The MPU 60 serves as, for example, a recommended lane determiner 61 and stores second map information 62 in a storage device such as an HDD or a flash memory.  The recommended lane determiner 61 divides a route supplied from the a route change is set at an upcoming fork’)       
Examiner notes that route branching & merging/diverging, intersection/junction are synonyms for claimed ‘an upcoming fork’ per broad & reasonable interpretation.        
(see at least:  Koshiba ibidem and citations listed above to include for ‘a/the [[new]] second traveling route’; & see citations already made above for ‘a rerouting request determiner’ and ‘a second traveling route’ and ‘a rerouting request’ that also imply ‘a candidate route’;  & para [0024] about {“The recording medium 130 records therein the route guidance map data MD2 and guided-route information GR.  The route guidance map data MD2 includes node data, link data, and guidance data.  Each node data mainly represents information about a divergence point.  Specifically, node data represents the coordinates of a node corresponding to an intersection, and AND para [0024] for its many disclosures of ‘a diverge point’; & paras [0046]-[0047] about {“By a function of the version determination module 21c, the control part 20 determines whether the versions of a guided route whose guidance is provided by the route guidance system 110 and an assisted route whose driving assistance is provided by the driving assistance system 10 match each other, every time the vehicle 50 approaches a divergence point on the planned travel route.  By the function of the version determination module 21c, the control part 20 determines whether a remaining distance from the current location of the vehicle 50 to a next divergence point on the assisted route indicated by the assisted-route information SR is less than or equal to a predetermined determination distance (e.g., 300 m).  When the remaining distance to the next divergence point has reached less than or equal to the determination distance, the control part 20 determines whether the versions of the guided route and the assisted route match each other. .........Specifically, when the remaining distance to the next divergence point on the planned travel route has reached less than or equal to the determination distance, the control part 20 inquires the route guidance system 110 about the version of the guided route.  Then, the control part 20 determines whether the version of the guided route which is inputted from the route guidance system 110 as a response to the inquiry and the version of the assisted route indicated by the assisted-route information SR which is recorded in the recording medium 30 are identical.  The versions being identical refers to that the versions match each other.”}; & para [0051] a route change is set at an upcoming fork’)     
Examiner notes that route branching & merging/diverging, intersection/junction & crossroads are synonyms for claimed ‘an upcoming fork’ per broad & reasonable interpretation.     

Yasui and Koshiba teach as disclosed above, but they may not explicitly disclose about ‘a/the course comparator’ and ‘a course-change achievability determiner’.  However, Sekine teaches them explicitly.            
(see at least:   Sekine Abstract and Summary of the Invention in paras [0008]-[0020]; & para [0019] about {“According to a sixth aspect of the invention, there is provided a vehicle safety running apparatus as set forth in any of the first to fifth aspect of the invention, further comprising a route deviation determining means for determining whether or not the subject vehicle deviates from its set route by comparing a route set by the route setting means with a position of the subject vehicle detected by the subject vehicle position detecting means, wherein the state in which a route guidance based on a set route is not carried out involves where a deviation from the set route is detected by the route deviation determining means.”}; & para [0033] about {“The proper condition determining means M6 compares, when a route to a destination is set by the route 




Yasui, Koshiba and Sekine teach ---        
wherein the automatic drive controller is configured to:   in a case where the 
course-change achievability determiner determines that  the automatic driving is not able to control the own vehicle to enter the second road at the upcoming fork,  (1) executing the automatic driving of the own vehicle,  and  (2) control the own vehicle to go into the first road at the upcoming fork along the first traveling route
(see at least:   Yasui ibidem and citations listed above to include ‘a route change is set at an upcoming fork’)             
(see at least:  Koshiba ibidem and citations listed above; & see citations already made above for ‘a rerouting request determiner’ and ‘a second traveling route’ and ‘a rerouting request’ that also imply ‘the construction of the second traveling route’ and ‘a route change is set at an upcoming fork’)              
(see at least:   Sekine ibidem and citations listed above; AND para [0007] about {“In order to improve the safety in driving the subject vehicle when the route guidance by the navigation system is not in operation, it is considered to select a branch road which is the most difficult for the subject vehicle to pass through such as a branch road having a largest intersection angle relative to a road on which the subject vehicle is running or a branch road having a curve having a smallest radius of curvature and then to control the vehicle speed or alarm the at the upcoming fork’)    




Dependent Claims 2-6 are rejected under 35 USC 103 as unpatentable over 
Yasui in view of Koshiba and Sekine as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Yasui, Koshiba and Sekine teach ---          
2.     The automatic drive assist apparatus according to claim 1, wherein:       
the upcoming fork a number of lane changes that is required to move the own vehicle from a lane on which the own vehicle is currently traveling to a lane most adjacent to the second road
(see at least:  Yasui ibidem and citations listed above to include ‘a route change is set at an upcoming fork’; & para [0041] about {“The recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle traveling direction) and determines a recommended lane for each block with reference to the second map information 62.  The recommended lane determiner 61 determines in what lane from the leftmost the 
(see at least:  Koshiba ibidem and citations listed above; & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’ that also imply ‘a candidate route’;  & para [0024] about {“The recording medium 130 records therein the route guidance map data MD2 and guided-route information GR.  The route guidance map data MD2 includes node data, link data, and guidance data.  Each node data mainly represents information about a divergence point.  Specifically, node data represents the coordinates of a node corresponding to an intersection, and the shape of a divergence point.  Each link data represents, for a link corresponding to a road section, various types of information such as a link ID, section length, travel time, and a speed limit.  The road sections are units of a road divided at intersections that continue in a length direction.  Nodes are present at both ends of a link.  Note that a node to which three or more links are connected corresponds to a divergence point.”};  which together are the same as claimed limitations above to include ‘a/ the diverging direction’ and ‘the diverging course’ and ‘a route change is set at an upcoming fork’)       
(see at least:   Sekine ibidem and citations listed above to include ‘at the upcoming fork’)    


Yasui, Koshiba and Sekine teach ---          
in a case where the distance from the current position of the own vehicle to the upcoming 20fork is shorter than the necessary route-change distance, the course-change achievability determiner is configured to determine that the route change is not 

(see at least:   Yasui ibidem and all citations listed above)    
(see at least:   Koshiba ibidem and all citations listed above)  
(see at least:   Sekine ibidem and all citations listed above)  



With respect to Claim 3, Yasui, Koshiba and Sekine teach ---              
3.     The automatic drive assist apparatus according to claim 1, wherein:         
25in a case where the course comparator determines that the automatic driving is able to control the own vehicle to enter the second road at the upcoming fork by keeping driving the own vehicle straight
when the automatic lane change control is being executed, the course-change achievability determiner determines that the automatic driving is not able to control the own vehicle to enter the second road at the upcoming fork
(see at least:   Yasui ibidem and all citations listed above; and paras [0077]-[0078] & [0117]-[0118] about ‘changeover straight line’ that is similar to ‘a/ the straight-ahead direction’;  AND see paras [0047], [0052] & [0054] for lane change/ event that are the same as claimed limitations above to include ‘lane change control’)    
(see at least:   Koshiba ibidem and all citations listed above to include ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’ that also imply ‘a candidate route’)      
(see at least:   Sekine ibidem and all citations listed above)  



With respect to Claim 4, Yasui, Koshiba and Sekine teach ---          
4.     The automatic drive assist apparatus according to claim 1, further comprising an automatic rerouting unit configured to, in a case where the course-change achievability determiner determines that the automatic driving is not able to control the own vehicle to enter the second road at the upcoming forkthe second traveling route along 10which the own vehicle is to follow after the own vehicle enters the first road at the upcoming fork
(see at least:  Yasui ibidem and all citations listed above; & para [0132] about {“For example, it has been described in the above-mentioned embodiment that automated driving is performed along a route to a destination, but the invention is not limited thereto and road-tracking automated driving may be performed.  Road-tracking automated driving means that a vehicle travels while maintaining a traveling lane without changing the lane, but automatedally performs steering control in a curved road.  An output of a steering force may be in charge of by an occupant's operation and only driving and braking control may be automatedally performed.”}; which together are the same as claimed limitations above to include ‘an automatic rerouting unit’ and ‘automatic rerouting’)      
(see at least:  Koshiba ibidem and all citations listed above; & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’)        
(see at least:  Sekine ibidem and all citations listed above; & para [0040] about {“Thus, in a case where no route guidance is carried out or a case where the subject vehicle deviates from its set route during the route guidance, since whether or not the subject vehicle can pass through the intersection is determined by selecting the branch road of the plurality of branch roads existing ahead of the subject vehicle on the road which is lowest with respect to the degree of difficulty in running, it is possible not only to determine on the passableness of the intersection even when no route to the destination is set but also to suppress, to a minimum level, the physical disorder that the driver may feel by reducing the possibility that the automatic deceleration control and/or alarming the driver is performed excessively.  In addition, even when the subject vehicle enters a branch road other than the one 



With respect to Claim 5, Yasui, Koshiba and Sekine teach ---          
5.     The automatic drive assist apparatus according to claim 2, further comprising an 
automatic rerouting unit configured to, in a case where the course-change achievability determiner determines that the automatic driving is not able to control the own vehicle to enter the second road at the upcoming forkthe second traveling route along which the own vehicle is to follow after the own vehicle enters the first road at the upcoming fork
(see at least:  Yasui ibidem and all citations listed above; & para [0132] about {“For example, it has been described in the above-mentioned embodiment that automated driving is performed along a route to a destination, but the invention is not limited thereto and road-tracking automated driving may be performed.  Road-tracking automated driving means that a vehicle travels while maintaining a traveling lane without changing the lane, but automatedally performs steering control in a curved road.  An output of a steering force may be in charge of by an occupant's operation and only driving and braking control may be automatedally performed.”}; which together are the same as claimed limitations above to include ‘an automatic rerouting unit’ and ‘automatic rerouting’)      
(see at least:  Koshiba ibidem and all citations listed above; & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’)                
(see at least:  Sekine ibidem and all citations listed above; & para [0040] about {“Thus, in a case where no route guidance is 



With respect to Claim 6, Yasui, Koshiba and Sekine teach ---          
6.     The automatic drive assist apparatus according to claim 3, further comprising an 
automatic rerouting unit configured to, in a case where the 20course-change achievability determiner determines that the automatic driving is not able to control the own vehicle to enter the second roadthe second traveling route along which the own vehicle is to follow after the own vehicle enters the first road at the upcoming fork
(see at least:  Yasui ibidem and all citations listed above; & para [0132] about {“For example, it has been described in the above-mentioned embodiment that automated driving is performed along a route to a destination, but the invention is not limited thereto and road-tracking automated driving may be performed.  Road-tracking automated driving means that a vehicle travels 
(see at least:  Koshiba ibidem and all citations listed above; & see citations already made above for ‘a rerouting request determiner’ and ‘a new traveling route’ and ‘a rerouting request’)               
(see at least:  Sekine ibidem and all citations listed above; & para [0040] about {“Thus, in a case where no route guidance is carried out or a case where the subject vehicle deviates from its set route during the route guidance, since whether or not the subject vehicle can pass through the intersection is determined by selecting the branch road of the plurality of branch roads existing ahead of the subject vehicle on the road which is lowest with respect to the degree of difficulty in running, it is possible not only to determine on the passableness of the intersection even when no route to the destination is set but also to suppress, to a minimum level, the physical disorder that the driver may feel by reducing the possibility that the automatic deceleration control and/or alarming the driver is performed excessively.  In addition, even when the subject vehicle enters a branch road other than the one which is lowest with respect to the degree of difficulty in running, since in many cases the driver drives the vehicle without depending upon the route guidance when he or she has already been aware of the existence of an intersection ahead of the subject vehicle or is then determined on which direction to take at the intersection, it is unlikely to happen that the subject vehicle enters the branch road which is difficult to pass through with an excessive vehicle speed being maintained.”}; & para [0044] about {“According to the first aspect of the invention, since a branch road of branch roads at 




With respect to Claim 7, the limitations of this apparatus claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus 
Claims 1-6 as described above using cited references of Yasui, Koshiba and Sekine teach, because the limitations of this apparatus Claim 7 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1-6 as described above.                

 Response to Arguments 
Applicant's remarks and claim amendments dated 21 JUNE 2021 with respect to the rejection of amended Claims 1-7 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-7 has been maintained as described above.  Additionally, Examiner notes that all of the previous Claim Objections and all of the previous rejections under 35 USC §112, second paragraph have now been withdrawn.  However, a new Claim Objections section has been added based on the latest claim amendments.  Thus, the rejection of amended Claims 1-7, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references that have been added in response to the Applicant’s latest claim amendments (in its claim amendments).            

In response to the Applicant’s arguments of 06/21/2021 traversing the rejection under 35 USC 103, Examiner respectfully disagrees.  Examiner notes that the above-35 USC 103 is based on a combination of references (Yasui, Koshiba & Sekine), and that all three/3 references teach about automated and/or autonomous driving system or driving sub-systems (for example but not limited to, like automatic deceleration control and automatic brake device in the Sekine reference, as well as automated driving systems/methods/programs in the Koshiba reference).   Irrespectively, in response to the Applicant’s argument that Sekine does not explicitly disclose autonomous driving, Examiner notes that the rejection under 35 USC 103 is based on the combination of 3 cited references, and at least the primary Yasui reference explicitly teaches about autonomous driving based on multiple recitations of “automated driving control unit 100” therein.            

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).           
 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent 

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691